Citation Nr: 1218169	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in December 2009.  A statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  The Veteran appeared at a December 2010 hearing before the Board at the RO.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claim that his hypertension is secondary to his already service-connected PTSD, the Veteran has submitted an Internet article by Harold Cohen, Ph.D.  The Veteran was afforded a VA examination in February 2010 which resulted in a somewhat confusing opinion.  A June 2010 addendum to the opinion attempted to clarify the February 2010 opinion, but the Board believes that the underlying questions of proximate causation and aggravation by PTSD are still in need of detailed discussion, especially in light of the article submitted by the Veteran.  Accordingly, further development is necessary to allow for informed appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by an appropriate medical doctor for the purpose of exploring the relationship (if any) between the Veteran's PTSD and his hypertension.  It is imperative that the claims file be available for review in connection with the examination.  

After reviewing the claims file and examining the Veteran, the examiner should offer opinions in response to the following questions:

     a)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to or caused by his service-connected PTSD?

     b)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected PTSD?

The examiner should set forth detailed reasons for his or her opinions, to include discussion of the medical literature submitted by the Veteran in the form of an article by Harold Cohen, Ph.D.

In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims file to an appropriate medical doctor for review and opinions in response to the above questions. 

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for hypertension.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


